783 N.W.2d 716 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary Anthony HOBBS, Defendant-Appellant.
Docket No. 140135. COA No. 294249.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the October 20, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Macomb Circuit Court for resentencing. It appears that offense variable 11 was misscored by including multiple sexual penetrations of the victim by the offender beyond the sentencing offense. See MCL 777.41(2). Because the applicable guidelines range may be lower than the one within which the defendant *717 was originally sentenced, resentencing may be required. People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006). On remand, the court shall sentence the defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
We retain jurisdiction.